DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel withdrawn claim 6.


Reasons for Allowance
Claims 1, 2, 5, 7-12, 21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All of the independent claims require a substrate with electronic components with a coating disposed on the substrate. The coating contains silica particles that comprise subsurface organic groups and are further bonded to specific bridging compounds and in claim 26 at least two particles are bonded to the same bridging compound. 
The amendments to the claims overcome the rejections from the November 19, 2020 Office Action.

Boday (Column 17 and Figure 9) teaches an electronic element comprising an electronic component attached to a substrate coated with a conformal coating comprising modified silica filler particles as shown in Figure 7. The silica particles (Column 17, lines 14-24 and Figure 7) can have internal (subsurface) organic groups. However, Boday does not teach crosslinking the silica particles to the polymer matrix and thus would not teach the bridging compound 
Rahman (Page 6, second column to Page 7) teaches that modifying the surface of the silica particles allows the groups on the silica surface to bond with the resin and improve the dispersion of silica particle in the polymer matrix. The silica particles bond to the modifying agents through O groups attached to Si. However, the bonding of Rahman is not taught to leave unreacted silanol groups as required by the specific bridging compounds.
Argyropoulos was cited only to teach specific polyurethane (meth)acrylates that can be used in conformal coatings. 
Hamada (Paragraph 136) teaches a semiconductor device equipped with a porous insulating film. The semiconductor device can be a semiconductor integrated circuit (Paragraphs 5 and 6). Semiconductor integrated circuits have the form of a semiconductor substrate with electronic components. The porous film comprises composite type silica fine particles (Paragraph 20). The particles have a particle size of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




April 27, 2021